Citation Nr: 0632568	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from June 1971 to September 
1973.

This claim comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied a claim of entitlement to 
service connection for PTSD and depression.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  The appellant does not have a verified stressor.

3.  The appellant has been diagnosed with PTSD, but without a 
verified stressor, he does not appear to meet the criteria 
for that condition.

4.  There is no competent medical evidence that the currently 
diagnosed depressive disorder, not otherwise specified, is 
etiologically related to active service.


CONCLUSION OF LAW

Entitlement to service connection for PTSD and depression is 
not established.  38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a September 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The September 2003 
letter was issued before the initial adjudication of this 
claim in December 2003, and there is therefore no prejudicial 
timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was not provided with specific notice as to the 
means by which a disability rating and effective date for any 
disability benefit award on appeal are determined.  However, 
the Board finds no prejudice to the appellant by proceeding 
with review, particularly in view of the fact that service 
connection for the appellant's PTSD and depression is denied 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his service personnel 
records, and his post-service VA medical center medical 
records.  The appellant was afforded the opportunity for a 
hearing, but chose not to avail himself of any of the 
available hearing options.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information and lay and 
medical evidence of record in a case regarding any issue 
material to the determination of a matter, which does not 
satisfactorily prove or disprove the claim, the benefit of 
the doubt will be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304 (f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154 (b); 38 U.S.C.A. 
§ 3.304(d), (f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of evidence.  
38 C.F.R. § 3.304(f)(3).

Here, there is no evidence in the record that the appellant 
engaged in combat with the enemy, or that his stressor is 
related to combat, nor is the appellant claiming such.  
Instead, he claims that his PTSD is the result of a sexual 
assault he experienced while he was incarcerated at Fort 
Riley, Kansas, on charges of possession of ten ounces of 
marijuana.  As a result of this incident, the appellant 
reported that he had been afraid to sleep at night and only 
showered when there were guards present.  He also experienced 
panic attacks with deep depression that eventually led to 
frequent anxiety attacks.  His treating VA psychologist's 
statement indicates that the appellant currently suffers from 
regular, disturbing intrusive memories and thoughts, 
avoidance of people, crowds, and intimacy, general mistrust, 
and fear of the authorities, particularly the police, as well 
as disturbed sleep, hypervigilance, irritability, impulses to 
defend himself physically, and chronic baseline hyperarousal.  
He diagnosed the appellant with PTSD, chronic, severe, 
secondary to military sexual assault.

In his description of the incident, received by the RO in 
June 2004, the appellant stated that he did not report it to 
the prison authorities because his life had been threatened 
if he did so, and he had the additional belief that the 
authorities would have taken no action other than to return 
him to the company of the attacking individuals in the 
barracks.  The appellant also stated that he did not seek 
medical attention or counseling of any sort, that he did not 
request a change in MOS or duty assignment, that he did not 
increase his use of leave without an immediate reason, that 
he did not increase his use of over-the-counter or 
prescription medication after the attack, and that he did not 
abuse alcohol or other substances while in the stockade.  
There is evidence in the record, however, that the appellant 
reported a history of alcohol and drug abuse from the age of 
ten.

The appellant also claims that prior to his incarceration, he 
was an E-4 and his performance evaluations were "always 
excellent," and that, after the assault, his performance 
evaluations decreased from excellent to poor or good, and 
that this was evidence of a behavioral change that should be 
used to verify the assault.  However, the appellant's service 
personnel records reflect that he had his rank reduced to PFC 
in June 1972 for misconduct and again to PV2 in July 1972 due 
to his failure to obey a lawful order, contradicting this 
claim.  In July 1972, the appellant's commanding officer 
wrote a letter recommending that the appellant be barred from 
enlistment or re-enlistment in the Army because of his 
failure to meet Army standards in conduct and/or job 
performance.  He was described by his commanding officer as a 
substandard soldier with a record of habitual misconduct, 
poor conduct, and fair efficiency.  Furthermore, the record 
reflects that the appellant's court martial, which resulted 
in his imprisonment, was on charges of reckless driving in 
July 1972 and of absenting himself from his place of duty and 
willful disobedience of a lawful order in August 1972.  There 
is no evidence in the record that the appellant was ever 
charged with or convicted for marijuana possession, although 
the dates of incarceration as related by the appellant are 
accurate.

Conversely, his representative, in an October 2005 statement, 
argues that the appellant's DD-214 reflecting his Honorable 
Discharge is evidence of an improvement in the appellant's 
behavior post-incarceration that reflects a behavioral change 
that should be used to verify the attack.  However, in his 
recommendation letter, the appellant's commanding officer 
noted that if the appellant improved, he might later 
recommend that the bar to the appellant's enlistment or re-
enlistment be lifted.  There is no evidence in the record 
that this ever occurred, so using the appellant's discharge 
to service this purpose would be nothing but speculation on 
the part of the Board.  This is not enough to verify that the 
attack on the appellant occurred.

It is clear from the record that the appellant's psychologist 
believes that the appellant's description of the attack is 
fully credible and that he supports the appellant's efforts 
to have the appellant's PTSD determined to be service 
connected by VA.  However, it should be noted that the VA 
psychologist based his opinion of the appellant's credibility 
solely on the appellant's history as related by the 
appellant, which has been shown to be inconsistent with the 
record.  He did not review the appellant's service medical 
records, personnel file, or claims file.  Furthermore, in 
April 2004, a different VA physician diagnosed the appellant 
with adjustment disorder with depressed and anxious mood, and 
not PTSD.  This physician claimed that the appellant's 
clinical picture was complicated by "characterological 
elements and poor social skills."  These notes mention 
nothing about PTSD or the attack upon the appellant.  Other 
than the notes of the VA psychologist, there is no other 
evidence in the record demonstrating symptoms or providing 
alternative support for the appellant's claimed stressor for 
PTSD.  Under these circumstances, a determination of service 
connection for PTSD is not warranted.

As to the claim for service connection for depression, to the 
extent this disability is separate and apart from PTSD, and 
not a symptom thereof, the Board finds that a depressive 
disorder was not shown during the veteran's military service 
and such has not been related by competent medical opinion to 
his period of service.  Without a showing of a nexus between 
inservice disability and current depression, a depression 
disorder is not shown to be of service onset or related 
thereto and service connection is not warranted.

As the preponderance of the evidence is against the claim, 
service connection must be denied.


ORDER

Entitlement to service connection for PTSD and depression is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


